DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-20 are pending.  
The pending claims comprise 3 groups:
1) Method1: 1-8,  
	2) System1: 9-16, and  
3) article1: 17-20.    
All appear to have similar scope.
As of July 7, 2022, independent method claim 1 is as followed:

1. A computer-implemented method for a fast rental application, the method comprising:
[1] receiving, at a backend server via a computer network, a login corresponding to a profile in a profile repository, wherein each profile includes first data corresponding to a user associated with the profile and a plurality of categories, and wherein the categories include at least personal information, rental history, and employment history;
[2] receiving, at the backend server by one or more processors, second data corresponding to the user associated with the profile from one or more search databases;
[3] automatically determining, at the backend server by one or more processors, categories of the plurality of categories to which the second data belongs using a trained machine learning algorithm;
[4] retrieving, at the backend server by one or more processors, the first data from one or more databases;
[5] generating, at the backend server by one or more processors, updated user data corresponding to the user associated with the profile based upon at least the first data and the second data;
[6] storing, at the backend server, at least the updated user data in the profile;
[7] receiving, at the backend server via the computer network, an indication that a rental application corresponding to the user associated with the profile is to be transmitted to a property manager; and
[8] transmitting, from the backend server to a client device corresponding to the property manager, the rental application based on a preferred method of transmission.
Note: for referential purpose, numerals [1]-[8] are added to the beginning of each step.
Double Patenting
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11, 410,225 in view of ROEVER et al., PGP 2005/0.251.452), which teaches the difference between the two claimed invention of a step of converting a profile into a desired format. 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
1) In independent claims 1, 10 and 17, the result of step [3] is “determined categories of the plurality of categories.”  There is no discussion in the subsequent steps [4]-[8] of how the “determined categories of the plurality of categories” is being used or related to.  Correction is requested.
2)  In independent claims 1, 10 and 17, the result of step [7] is “a received indication that a rental application… is to be transmitted to a property manager”.  There is no positive citation of how a rental application is made.  Therefore, step [8] which indicates the “transmitting of the rental application” lacks antecedent basis because a rental application has not been created in the previous step.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

On October 10, 2007, the Patent Office issued the "Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc.," 73 Fed. Reg. 57,526 (2007) (hereinafter the Examination Guidelines). Section III is entitled "Rationales to support rejections under 35 U.S.C. 103."  Within this section is the following quote from the Supreme Court: "rejections on obviousness grounds cannot be sustained by merely conclusory statements; instead there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) (quoting In re Kahn, 441 F.3d 977, 988 (Fed. Cir. 2006)). 
Under the Examination Guidelines, the following is a list of rationales that may be used to support a finding of obviousness under 35 U.S.C. § 103: 
(a) combining prior art elements according to known methods to yield predictable results; 
(b) simple substitution of one known element for another to obtain predictable results; 
(c) Use of known technique to improve similar devices (methods, or products) in the same way; 
(d) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(e) "Obvious to try" choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(f) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art; and 
(g) Some teaching, suggestion, or motivation (TSM) in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
	Each rationale is resolved using the Graham factual inquiries.

Claims 1-2, 4-5, 7-8 (method), 9-10, 12-14 and 16 (system1) and 17, and 19-20 (article: CRM) are rejected under 35 pre-AIA  U.S.C. 103(a) as being unpatentable over:
Name						Publication
(1) BELL					2014/0.258.243, and 
(2) ANDREWS et al.				2012/0.209.839, and  
(3) BRITTI et al.			  	US 2007/0.038.497.
 As for independent system claims 1, 10 and 17, BELL fairly teaches a computer -implemented method for a business application, the method comprising: 
[1] receiving, at a backend server via a computer network, a login corresponding to a profile in a profile repository, wherein each profile includes data corresponding to a user associated with the profile and a plurality of category and wherein the categories include at least personal information, rental history and employment history;
{see ¶¶ [0014 “Typically, when searching for an employer, school, …, organization and the like, the consumer has to search various databases, register using different login credentials, navigate various application processes for each web site and enter similar or the same information into data entry fields for each web site.”], 
¶¶ [0025 “consumer data and/or information repositories (which can contain at least one consumer profile), …Each of the consumer profiles and producer profiles can contain personal, proprietary, business and/or generalized data and information of the respective party….”]  This reads over “profile includes a plurality of categories…” 

    PNG
    media_image1.png
    541
    557
    media_image1.png
    Greyscale

[2] receiving, at the backend server by one or more processors, second data corresponding to the user associated with the profile from one or more remote databases;
{see Fig. 5 and corresponding [0105-0106]}

    PNG
    media_image2.png
    478
    606
    media_image2.png
    Greyscale


[4] retrieving data associated with the profile, and the received preferred format,
{see Fig. 6}
	
    PNG
    media_image3.png
    514
    644
    media_image3.png
    Greyscale


[i] receiving new data corresponding to the user associated with the profile, wherein the new data is received in the form of one [or more] of text, [photos, images, or audio files], 
¶¶ [0016 “customizable distributed interface via a custom smart link that once activated allows consumers of goods, services, information, and/or products to easily share, exchange, apply, and receive real-time and up-to-date data and/or information when desired, or required by one or more producers of consumer goods, information, services, and/or products without the consumer having to repeated input data and/or information previously submitted and stored by utilizing custom smart links"]}
[5] generating, at the backend server by one or more processors, updated user data corresponding to the user associated with the profile based upon at least the first data and the second data;
¶¶ [0016 “customizable distributed interface via a custom smart link that once activated allows consumers of goods, services, information, and/or products to easily share, exchange, apply, and receive real-time and up-to-date data and/or information when desired, or required by one or more producers of consumer goods, information, services, and/or products without the consumer having to repeated input data and/or information previously submitted and stored by utilizing custom smart links"]}
[6] storing, at the backend server, at least the updated user data in the profile;

“real-time and up-do-date data/information” reads over “new data”.
selecting display data from the data and the additional data corresponding to the user associated with the profile to be included in the display interface based on the received preferred format,
{see Fig. 6, and respective 
“[0142] Apartment Rental/Lease Application”}

[7] receiving, at the backend server via the computer network, an indication from a property manager of a preferred format for a rental application and an indication of a preferred method of transmission of the rental application;
{see ¶¶ [0014 “Typically, when searching for an employer, school, …, organization and the like, the consumer has to search various databases, register using different login credentials, navigate various application processes for each web site and enter similar or the same information into data entry fields for each web site.”], 

    PNG
    media_image4.png
    412
    539
    media_image4.png
    Greyscale

¶¶ [0016 “customizable distributed interface via a custom smart link that once activated allows consumers of goods, services, information, and/or products to easily share, exchange, apply, and receive real-time and up-to-date data and/or information when desired, or required by one or more producers of consumer goods, information, services, and/or products without the consumer having to repeated input data and/or information previously submitted and stored by utilizing custom smart links"]}
[0078 “The instant transfer may be completed by having the third party application send a list of field names to the server, which will then access the database tables to identify the value or values corresponding to the matching field names stored in the user profile…”]}
Note that on Fig. 6, and ¶¶ [0142], BELL discloses an application such as “Apartment Rental/Lease Application”.  As for the term “fast rental application”, this is inherently included in BELL since speed of application processing is important as taught in ¶¶ [0006-0007]. 
{see ¶¶ [0121] and [0125] below}

    PNG
    media_image5.png
    290
    766
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    451
    774
    media_image6.png
    Greyscale








    PNG
    media_image7.png
    234
    773
    media_image7.png
    Greyscale


[8] transmitting, from the backend server to a client device corresponding to the service provider, the display interface based on the preferred method of transmission, wherein the preferred method of transmission is one of an email [, a fax, a webpage, or a PDF].

    PNG
    media_image7.png
    234
    773
    media_image7.png
    Greyscale


    PNG
    media_image5.png
    290
    766
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    451
    774
    media_image6.png
    Greyscale

BELL fairly teaches the claimed invention except for explicitly discloses: 
(1) analysis of the new data to determine category and create new category, 
(2) the producer/service provider is a property manager, and 
	ANDREWS et al is cited to teach the step of receiving new data corresponding to the user associated with the profile, wherein the new data is received in the form of one or more of photos, images, text or audio files, wherein the new data is analyzed to determine the category of the new data, and wherein a new category in the profile is created if the new data is determined to belong to the new category which previously did not exist in the profile.
		
    PNG
    media_image8.png
    512
    650
    media_image8.png
    Greyscale

	
    PNG
    media_image9.png
    358
    600
    media_image9.png
    Greyscale

	
    PNG
    media_image10.png
    618
    550
    media_image10.png
    Greyscale

{see Fig. 4A, and respective [0062-0065].
Therefore, it would have been obvious to a PHOSITA at the time of the application was filed to include the receiving new data, categorize into existing data category, create New data category, as taught by ANDREWS et al., for updating or completing user profile data as taught in ¶¶ [0062].  Alternatively, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Note that ANDREWS also teaches on Fig. 1, 60, “User Profile Data”, Fig. 4A, 348 “Add New data to Data category”, 364 “store”, and respective [0064-0065].
BELL/ ANDREWS et al. fairly teaches the claimed invention except for explicitly discloses: (2) the producer/service provider is a property manager.
BRITTI et al. is cited to teach well known property leasing service wherein (1) the producer/service provider is a property manager, and (2) step of transmitting, by one or more processors and via a computer network, the profile to the producer/service provider, wherein the profile is transmitted as a rental application, and wherein the rental application is in a format selected by the producer/service provider recipient.  See Fig. 1, and ¶¶ [0054-0055].

    PNG
    media_image11.png
    337
    538
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    553
    542
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    380
    539
    media_image13.png
    Greyscale

Therefore, it would have been obvious to a PHOSITA at the time of the application was filed to replace the producer/service provider in BELL/ANDREWS et al. / ROEVER in rental application with a property manager and the profile to the producer/service provider, wherein the profile is transmitted as a rental application, and wherein the rental application is in a format selected by the property manager as taught by BRITTI et al., since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As for dep. claim 2 (part of 1 above) and respective 10 (part of 9 above), and respective 18 (part of 17 above) which deals with the features of the request and request entity, this is taught in BELL Fig. 5, 311 DD, “Consumer Search, Request for Information”, and respective ¶¶ [0105]


    PNG
    media_image14.png
    204
    568
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    131
    565
    media_image15.png
    Greyscale

As for dep. claim 4 (part of 1 above) and respective 12 (part of 9 above), and respective 19 (part of 17 above) which deals with a feature of the profile, missing data required by requisition and request the submission of the data, this is taught in BELL [018] and [0125].

    PNG
    media_image16.png
    474
    466
    media_image16.png
    Greyscale

As for the entity function, a property manager, this is taught in view of BELL /ANDREWS et al. /BRITTI et al. as cited above.

As for dep. claim 5 (part of 1 above) and respective 13 (part of 9 above), and respective 20 (part of 17 above) which deals with a feature of the profile, missing data required by requisition and display an indication (prompt the user), this is taught in BELL [018] and [0125… can display various types of information …can prompt him/her to supply the information].  It would have been obvious to display to prompt to remind the student to supply the missing information.  As for the entity function, a property manager, this is taught in view of BELL /ANDREWS et al. /BRITTI et al. as cited above.


As for dep. claim 7 (part of 1 above) and respective 14 (part of 9 above), which deals with the types of categories of the profile, i.e. credit or insurance, this is taught in ¶¶ [0075] cited above and with specific citations: "tax records, financial reports, and/or any other relevant, pertinent and/or desired data and/or information".  
As for dep. claim 8 (part of 1 above) and respective 16 (part of 9 above), which deals with a feature of the transmitted profile item, having a private identification (ID) number to access the item, on ¶¶ [0007-0008], BRITTI et al. teaches the generation of a personal identification (ID) code and provides this ID code to various entities to access the screening results and the recommendation.  The applying of the same feature “ID code for accessing personal/confidential item” for other item such as “profile item” would have been obvious to a skilled artisan as mere applying the same concept to other similar item. 
Dependent claims 3 (part of 1/2 above) and respective 11 (part of 9 /12 above) and 18 (part of 17 above) are rejected under 35 U.S.C. 103 as being unpatentable over (1) BELL / ANDREWS et al. / BRITTI et al. as applied to claims 1-3 and 9-11, and 17 above, and further in view of WAGNER, US PGP 2003/0.233.296.
WAGNER is cited to teach the concept of verifying the display data for by accessing one or more databases to determine if the selected data for display is accurate and pertinent to the user {see Fig. 3, 107 “Comparison Module”, and respective abstract, ¶¶ [0051-0053]}.

    PNG
    media_image17.png
    182
    600
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    588
    650
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    901
    650
    media_image19.png
    Greyscale


Therefore, it would have been obvious to a PHOSITA at the time of the application was filed to include the “data verifying” step in BELL/ ANDREWS et al. / ROEVER /BRITTI et al. in rental application as taught by WAGNER to insure accurate record and pertinent to the user as taught in abstract or ¶¶ [0051-0053].  Alternatively, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Dependent claims 6 (part of 1/3 above) and respective 15 (part of 9 /12 above) are rejected under 35 U.S.C. 103 as being unpatentable over (1) BELL / ANDREWS et al. / BRITTI et al. as applied to claims 1-3 and 9-11, and 17 above, and further in view of 
(5)  ADELBERG et al.		US 2010/0.138.037
As for dep. claim 6 and respective 16, the teaching of BELL / ANDREWS et al. / BRITTI et al  is cited above.  
ADELBERG et al. is cited to teach the analyzing of the data includes an OCR, or barcode scanning or QR code scanning.  

    PNG
    media_image20.png
    633
    472
    media_image20.png
    Greyscale

Therefore, it would have been obvious to a PHOSITA at the time of the invention was made to modify the fast rental application method of BELL / ANDREWS et al. / ROEVER et al. /BRITTI et al. / WAGNER by including an OCR, or barcode scanning or QR code scanning for reading product information in a business transaction as taught by ADELBERG et al. on ¶¶ [0085] above and as part of building profiles {see ¶¶ [0155, 0233 and 0242].  Alternatively, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Dean D Nguyen whose telephone number is (571)272-6806.  The examiner can normally be reached on M-F: 6:3-4:30 PM (ET)..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M. Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAN D NGUYEN/Primary Examiner, Art Unit 3689